Citation Nr: 0805864	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
lichen simplex, chronicus with hyperkeratosis, of the ankles 
and feet prior to August 30, 2002.

2.  Entitlement to an evaluation in excess of 60 percent from 
August 30, 2002 for lichen simplex, chronicus with 
hyperkeratosis, of the ankles and feet.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for lichen simplex, chronicus with hyperkeratosis, of the 
ankles and feet and assigned a 10 percent disability 
evaluation effective January 4, 1995.  By a rating decision 
dated December 2006, the veteran's evaluation was increased 
to 30 percent effective January 4, 1995 and to 60 percent 
effective August 30, 2002.

The Board notes that in September 2002, the Board denied 
service connection for a skin condition as a result of 
exposure to mustard gas.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the Court vacated the Board's September 2002 decision 
and remanded the matter for readjudication consistent with a 
joint motion for remand.  In March 2004, the Board granted 
service connection for the veteran's skin disability based on 
evidence that a chemical was spilled on the veteran's foot 
while washing clothes at Camp Atterbury in September 1945.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's lichen simplex, 
chronicus with hyperkeratosis, of the ankles and feet were 
not manifested by ulceration, extensive exfoliation, or 
crusting with systemic or nervous manifestations.

2.  The veteran is in receipt of the maximum schedular rating 
available for his service-connected lichen simplex, chronicus 
with hyperkeratosis, of the ankles and feet for the period 
after August 30, 2002.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent prior to August 30, 2002, for lichen 
simplex, chronicus with hyperkeratosis, of the ankles and 
feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Code 7806 (as in effect prior to August 30, 
2002).

2.  The criteria for entitlement to an initial evaluation in 
excess of 60 percent from August 30, 2002, for lichen 
simplex, chronicus with hyperkeratosis, of the ankles and 
feet not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

During the course of this appeal, the rating criteria for 
skin disorders were revised, effective August 30, 2002. VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327, 1328-29 
(Fed. Cir. 2003).

The veteran's lichen simplex, chronicus with hyperkeratosis 
of the ankles and feet has been rated by analogy under 
38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or 
eczema.

Prior to the August 30, 2002 revisions, 38 C.F.R. § 4.118, 
Diagnostic Code 7806 provided that for eczema a 30 percent 
rating is warranted with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition.

Effective August 30, 2002, Diagnostic Code 7806 provided that 
for dermatitis or eczema, a 60 percent rating requires 
involvement of more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007). 

By a rating decision dated March 2004, the veteran was 
granted service connection for lichen simplex, chronicus with 
hyperkeratosis, of the ankles and feet and assigned a 10 
percent disability evaluation effective January 4, 1995.  By 
a rating decision dated December 2006, the rating was 
increased to 30 percent effective January 4, 1995 and to 60 
percent effective August 30, 2002.  

The Board finds that increased ratings are not warranted 
under either the old or the new regulations.

At a September 1998 VA examination, the veteran reported 
using Synalar cream for decades for his skin condition.  The 
examination showed lichenified eczematous eruption over the 
circumference of the ankles bilaterally and extending down 
into the instep.  The entire sole was thickened as was the 
eczema previously mentioned.  There were fissures, oozing, 
bleeding, excoriatory marks, and scaling.  The toenails were 
completely normal.  There was no rash between the toes.  It 
was KOH negative.  

Evaluating this evidence with the criteria in effect prior to 
August 30, 2002, the Board finds that an increase to a 50 
percent disability evaluation is not warranted.  The medical 
evidence of record does not show any findings of ulceration, 
or extensive exfoliation or crusting with systemic or nervous 
manifestations.  Inasmuch as the disability is currently 
confined to the feet and ankles and it was not extensive or 
especially repugnant, the criteria for an increased rating 
under the old criteria are not shown.  38 C.F.R. §§ 4.7, 
4.21.

At a November 2004 VA examination, the veteran reported that 
when he felt itching or burning coming on he put a coating of 
the Synalar Cream on and this dissipated any symptoms, so 
that he had not had difficulty with eczema in the past year.  
He felt a flare-up coming on frequently, sometimes every 
week.  The veteran also listed hyperkeratosis of the soles 
and he used the Synalar and occasionally proprietary skin 
softening agents on these hyperkeratotic areas which helped 
the soles.  He stated that if he did not treat his skin and 
then he did have a flare-up of his eczema; it was very 
widespread on the thighs, lower legs, ankles, feet, wrists, 
and hands.  He was quite clear there was no active eczema at 
this time.  

The examination showed no eczema present on the hands, 
wrists, thighs, ankles, or the feet.  There was 
hyperkeratosis of the heels and of the soles bilaterally.  
There was some fissuring and cracking of the skin there with 
some tenderness when those areas were palpated.  The nails 
were normal.  The webs between the toes were clear and KOH 
negative.  The hands were entirely clear.  The nails were 
normal.  There was no rash on the veteran's thighs.  The 
hyperkeratosis occupied less than five percent of the 
veteran's total skin and zero percent of the veteran's 
exposed skin.  The examiner noted that the eczema was 
inactive and not present on the examination.  There was no 
affection of function from the hyperkeratosis or the history 
of eczema claimed or observed.  

At an October 2006 VA examination, the veteran reported 
eczema involving itching patches on his legs, thighs, 
buttocks, lower back, and forearms, though not all at the 
same time.  Usually one area flared at a time.  There was no 
seasonal incidence of this and he stated that he had about 
ten flare-ups a year of this condition.  He stated the flare-
ups lasted one to two days and he used Synalar cream to quell 
the problem which cleared the rashes completely in about two 
days.  He also used the Synalar cream for thickening of the 
soles of his feet and ankles.  It was noted that the veteran 
had not seen a physician for his skin problems in a number of 
years.  

The examination showed no rash on any areas of the chest, 
back, buttocks, lower legs, or upper extremities.  There was 
one patch of erythema about 0.75 inches in diameter.  It was 
vaguely eczematous.  It was not excoriated.  The veteran had 
no complaints when the area was palpated.  It was not 
disfiguring.  A similar patch was on the medial aspect of the 
right lower leg with the same lack of symptoms when palpated.  
This lesion was also not disfiguring.  It was noted that no 
lichen simplex chronicus was present anywhere on the 
veteran's skin.

The skin of the ankles and feet were entirely clear.  There 
was no hyperkeratosis seen at all.  There was no rash seen on 
the ankles and the feet.  The examiner noted that the two 
patches mentioned above occupy less than 0.25 percent of the 
veteran's exposed skin and less than 0.1 percent of the 
veteran's total skin.  There were no tests for this type of 
rash (eczema) or for the claimed hyperkeratosis.  

The record shows that based upon the revised rating criteria 
effective from August 30, 2002, the veteran was awarded the 
maximum 60 percent schedular rating for his service-connected 
lichen simplex, chronicus with hyperkeratosis, of the ankles 
and feet.  The Board finds the veteran's skin disability is 
appropriately rated under Diagnostic Code 7806.  There is no 
medical evidence of malignant melanoma, disfigurement to the 
head, face, or neck, painful superficial scarring, or any 
limitation of function due to scarring.  Therefore, higher or 
separate ratings under the criteria effective after August 
30, 2002, is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's skin disability is 
adequately rated under the available schedular criteria. 
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim for increased 
evaluations prior to and after August 30, 2002.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's August 2001 and 2004 notice letters described the 
evidence necessary to file a claim to reopen a claim for 
service connection as well as the requirements necessary to 
file a claim for an increased rating, and met all of the 
requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claims are received by VA.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluations assigned.  In addition, after he appealed the 
evaluations assigned to his skin disability, the veteran was 
later provided with information concerning relevant 
diagnostic codes and their application, and made statements, 
through his representative indicating actual knowledge of 
what would be required for the increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for increased 
evaluations.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including private medical records, VA treatment records, and 
VA examinations.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
lichen simplex, chronicus with hyperkeratosis, of the ankles 
and feet prior to August 30, 2002 is denied.

Entitlement to an evaluation in excess of 60 percent from 
August 30, 2002 for lichen simplex, chronicus with 
hyperkeratosis, of the ankles and feet is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


